Exhibit 10.1

Execution Version

SAVARA INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into as of
September 11, 2020 (the “Effective Date”) by and between Savara Inc. (the
“Company”), and Matthew Pauls (“Executive”).

WHEREAS, the Company desires to employ Executive as the Company’s Chairman and
Interim CEO pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and Executive agree as follows:

1. Duties and Scope of Employment.

(a) Position and Duties; Term. As of the Effective Date, Executive will serve as
the Chairman of the Company’s Board of Directors (the “Board”) and Interim CEO,
reporting to the Board. Executive will be responsible for the overall leadership
of the Company, in furtherance of the strategic direction established by the
Board. Subject to earlier termination in accordance with Section 6 of this
Agreement, Executive shall be employed by the Company for a term commencing on
the Effective Date and ending on December 31, 2021 (the “Initial Term”), and,
upon the expiration of the Initial Term, for successive quarterly periods
thereafter (each, a “Renewal Term”), unless (i) written notice of non-renewal is
given no less than thirty (30) days prior to the expiration of the applicable
term by either party hereto (or such shorter notice period as may be agreed to
by the Company and Executive); or (ii) Executive’s employment is terminated
earlier pursuant to Section 6 of this Agreement. The period of Executive’s
employment under this Agreement is referred to herein as the “Employment Term”
and references to the “Employment Term” shall be deemed to include the Initial
Term or any Renewal Term, as applicable.

(b) Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote substantially all of
his business efforts and time to the Company. As of the Effective Date,
Executive holds the following positions outside of the Company (the “Approved
Outside Positions”):

(i) Non-employee Director (non-Section 16 position) - Zyla Life Sciences
subsidiary of Assertio Therapeutics; and

(ii) Non-employee Director and Shareholder - Amplo Biotechnology (private
preclinical gene therapy company).

For the duration of the Employment Term, Executive agrees not to actively engage
in any employment, occupation or consulting activity for any direct or indirect
remuneration, other than the Approved Outside Positions, without the prior
approval of the Board.

 

-1-



--------------------------------------------------------------------------------

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice except as noted under the terms of this Agreement.
Executive understands and agrees that neither his job performance nor
promotions, commendations, bonuses or the like from the Company give rise to or
in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of his employment with the Company. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending on the circumstances of Executive’s termination of employment with the
Company.

3. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Executive an
annual salary of $560,000 as compensation for services (the “Base Salary”). The
Base Salary will be paid periodically in accordance with the Company’s normal
payroll practices and be subject to the usual, required withholdings. This
salary may be adjusted pursuant to Section 3(c) of this Agreement.

(b) Bonus. Executive will be eligible to receive an annual performance-based
bonus of up to 50% of Executive’s Base Salary upon achievement of performance
objectives to be determined by the Board, the Compensation Committee of the
Board (the “Compensation Committee”) or the Board’s or Compensation Committee’s
delegate, in its sole discretion (the “Target Bonus”). The amount of the Target
Bonus paid to Executive will be determined at the sole discretion of the Board
or the Compensation Committee and will be paid in accordance with the Company’s
normal payroll practices, subject to Executive’s continued employment with the
Company through the payment date. Executive will be eligible to receive a
pro-rated Target Bonus for fiscal 2020.

(c) Review and Adjustments. Executive’s Base Salary, Bonus, and other
compensatory arrangements will be reviewed from time to time by the Board or the
Compensation Committee with respect to performance or market-based adjustments.

(d) Equity Awards. Subject to Board approval and as a material inducement to
Executive accepting employment with the Company, effective on the Effective Date
or as soon as practical thereafter, Executive will receive a grant of an option
to purchase shares of the Company’s common stock which option shall have an
aggregate grant date fair value equal to $800,000 calculated using the
Black-Scholes methodology, or such other methodology as the Company regularly
uses to value options for public reporting purposes (the “Stock Option Award”).
The Stock Option Award shall vest as to 1/36th of the total number of shares
such to the Stock Option Award each month with vesting commencing on the
Effective Date, subject to Executive’s continued employment with the Company or
service as a member of the Board. The Stock Option Award will be granted under
and subject to the terms of the Company’s 2015 Omnibus Incentive Plan (the
“Incentive Plan’’) and the related form of option agreement. The exercise price
of the Stock Option Award will be equal to the fair market value of the
Company’s common stock on the date of grant. In addition, subject to Board
approval and as a material inducement to Executive accepting employment with the
Company, effective on the Effective Date or as soon as practical thereafter,
Executive will receive a grant of restricted stock units of the Company with the
number of shares

 

-2-



--------------------------------------------------------------------------------

subject to the grant being equal to $300,000 divided by the fair market value of
a share of common stock as of the date of grant (the “RSU Award”), which award
shall vest in full on the earlier of (i) December 31, 2021, or (ii) the Company
hiring a permanent Chief Executive Officer, subject to Executive’s continued
employment with the Company or service as a member of the Board through such
date. The RSU Award will be granted under and subject to the terms of the
Incentive Plan and the related form of RSU agreement. The Stock Option Award and
the RSU Award are collectively referred to herein as the “Equity Awards.”

4. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company.
The Company reserves the right to cancel or change the benefit plans and
programs it offers to its employees at any time. Executive also will be entitled
to paid vacation of three (3) weeks per year in accordance with the Company’s
vacation policies, with the timing and duration of specific hours off mutually
and reasonably agreed to by the parties hereto.

5. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s Business Travel and Expense Policy as in effect
from time to time.

6. Termination of Employment.

(a) Termination Outside the Change of Control Period and Before the Hire of a
Permanent CEO. If, outside the Change of Control Period and before the Company
has entered into an employment agreement with a new Chief Executive Officer, the
Company terminates Executive’s employment with the Company, other than for
Cause, death or Disability, or Executive resigns from such employment for Good
Reason, then, subject to Section 7, Executive will receive the following
severance benefits:

(i) Cash Severance. Continued payment of monthly Base Salary through
December 31, 2021 (or through the end of the then-current Renewal Term, if
applicable) plus a pro-rated portion of Executive’s Target Bonus based on the
number of days the Executive was employed by the Company during the relevant
performance period.

(ii) Continued Employee Benefits. Subject to Section 6(d) below, the Company
will reimburse Executive for payments Executive makes for continued healthcare
coverage pursuant to COBRA until the earlier of (A) twelve (12) months from the
date of Executive’s termination of employment, or (B) the date upon which
Executive and Executive’s eligible dependents become covered under similar
plans, provided Executive timely elects and pays for COBRA coverage and remains
eligible for COBRA coverage.

(iii) Acceleration of Vesting. All of Executive’s outstanding unvested Company
equity awards shall be deemed fully vested upon Executive’s termination of
employment.

 

-3-



--------------------------------------------------------------------------------

For the avoidance of doubt, if (A) the Company terminates Executive’s employment
with the Company other than for Cause, death, or Disability, or Executive
resigns from such employment for Good Reason prior to any Change of Control,
which qualifies Executive for severance benefits pursuant to this Section 6(a)
and (B) a Change of Control occurs within the three (3)-month period following
such termination, which would otherwise qualify Executive for superior severance
benefits under Section 6(b), then Executive instead will be eligible to receive
such superior severance benefits under Section 6(b), which will be reduced by
the applicable amount, if any, previously paid under this Section 6(a), and,
subject to Section 7, will be paid in a lump sum on the first payroll date
immediately following such Change of Control.

(b) Termination without Cause or Resignation for Good Reason within the Change
of Control Period. If, within the Change of Control Period, the Company
terminates Executive’s employment with the Company, other than for Cause, death
or Disability, or Executive resigns from such employment for Good Reason, then,
subject to Section 7, Executive will receive the following severance benefits
from the Company:

(i) Cash Severance. A lump sum severance payment equal to (a) eighteen (18)
months of Executive’s then-current Base Salary, plus (b) 100% of Executive’s
Target Bonus, plus (c) a pro-rated portion of Executive’s Target Bonus based on
the number of days Executive was employed by the Company during the relevant
performance period.

(ii) Continued Employee Benefits. A taxable lump sum payment equal to the amount
Executive would pay for continued healthcare coverage pursuant to COBRA for
twelve (12) months from the date of Executive’s termination of employment (which
amount will be determined based on the premium for the first month of COBRA
coverage), which will be made regardless of whether Executive elects COBRA
continuation coverage.

(iii) Acceleration of Vesting. All of Executive’s outstanding unvested Company
equity awards shall be deemed fully vested upon Executive’s termination of
employment.

(c) Termination Upon Hiring of Permanent CEO. At the time the Company hires a
permanent Chief Executive Officer, Executive will automatically terminate
service as Interim CEO and remain on the Board as non-executive Chairman. Upon
Executive’s termination as Interim CEO after the Company has entered into an
employment agreement with a permanent CEO, subject to Section 7, Executive will
receive the following severance benefits from the Company:

(i) Cash Severance. A lump sum payment equal to (a) the lesser of three
(3) months’ Base Salary or the remaining Base Salary through December 31, 2021
(or any Extension Period if applicable) plus (b) a pro-rated portion of
Executive’s Target Bonus based on the number of days the Executive was employed
by the Company during the relevant performance period.

(ii) Continued Employee Benefits. Subject to Section 6(d) below, the Company
will reimburse Executive for payments Executive makes for continued healthcare
coverage pursuant to COBRA until the earlier of (A) twelve (12) months from the
date of Executive’s termination of employment, or (B) the date upon which
Executive and Executive’s eligible dependents become covered under similar
plans, provided Executive timely elects and pays for COBRA coverage and remains
eligible for COBRA coverage.

 

-4-



--------------------------------------------------------------------------------

(iii) Acceleration of Vesting. Executive’s outstanding unvested shares subject
to the RSU Award shall be deemed fully vested upon Executive’s termination of
employment. For the sake of clarity, Executive’s Stock Option Award will
continue to vest on the regular schedule.

(d) COBRA Reimbursements. If the Company determines in its sole discretion that
it cannot, without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), provide any COBRA
reimbursements that otherwise would be due to Executive under this Section 6,
the Company will, in lieu of any such reimbursements to which Executive is
entitled under Section 6, provide to Executive a taxable monthly payment over
the applicable COBRA reimbursement period in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue his group
health coverage at coverage levels in effect immediately prior to Executive’s
termination (which amount will be based on the premium for the first month of
COBRA coverage), which payments will be made regardless of whether Executive
elects COBRA continuation coverage.

(e) Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason)
or (ii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Company.

(f) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive severance or
other benefits except that all of Executive’s outstanding unvested Company
Equity Awards shall be deemed fully vested upon Executive’s termination of
employment.

(g) Accrued Compensation. For the avoidance of any doubt, in the event of a
termination of Executive’s employment with the Company, Executive will be
entitled to receive all accrued but unpaid vacation, expense reimbursements,
wages, and other benefits due to Executive under any Company-provided plans,
policies, and arrangements through date of termination.

(h) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company or its Affiliates, the provisions of this Section 6 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity. Executive will be entitled to no benefits, compensation
or other payments or rights upon termination of employment other than those
benefits expressly set forth in this Section 6.

7. Conditions to Receipt of Severance.

 

-5-



--------------------------------------------------------------------------------

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Sections 6(a), 6(b) or 6(c) will be subject to Executive signing and
not revoking a separation agreement and release of claims agreement in the form
attached hereto as Exhibit A (the “Release”) and provided that such Release
becomes effective and irrevocable no later than sixty (60) days following the
termination date (the “Release Deadline”). If the Release does not become
effective and irrevocable by the Release Deadline, Executive will forfeit any
rights to severance under this Agreement. In no event will severance payments or
benefits be paid or provided until the Release becomes effective and
irrevocable.

(b) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A. Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.

(ii) Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by
Section 7(b)(iii). Except as required by Section 7(b)(iii), any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement. In no event will Executive have discretion to
determine the taxable year of payment for any Deferred Payments.

(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments that are payable within the first six (6) months following Executive’s
separation from service, will, to the extent required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, become payable on the date six (6) months and
one (1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments.

 

-6-



--------------------------------------------------------------------------------

(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments.

(vi) The foregoing provisions and all compensation and benefits provided for
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as a result of Section 409A.

8. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this Section 8, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive’s
severance benefits under Section 6 will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. If a reduction
in severance and other benefits constituting “parachute payments” is necessary
so that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
or (iv) reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of
Executive’s equity awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 8 will be made in writing by a nationally recognized
certified professional services firm selected by the Company (the “Firm”) whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 8, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section 8. The Company will bear all costs the Firm may reasonably
incur in connection with any calculations contemplated by this Section 8.

 

-7-



--------------------------------------------------------------------------------

9. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Cause. “Cause” means shall mean the occurrence of: (i) Executive’s willful
misconduct or gross negligence in performance of Executive’s duties, including
Executive’s refusal to comply in any material respect with the legal directives
of the Board so long as such directives are not inconsistent with Executive’s
position and duties, and such refusal to comply is not remedied within ten
(10) working days after written notice from the Company, which written notice
shall state that failure to remedy such conduct may result in termination for
cause; (ii) Executive’s dishonest or fraudulent conduct, a deliberate attempt to
do an injury to the Company or the conviction of a felony; or (iii) Executive’s
breach of the Proprietary Information and Inventions Agreement entered into with
the Company.

(b) Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company, except that if the holders of Company voting stock
immediately before the change in ownership continue to retain, immediately after
the change in ownership, in substantially the same proportions as their
ownership of the Company’s voting stock immediately prior to the change in
ownership, the direct or indirect beneficial ownership of fifty percent (50%) or
more of the total voting power of the stock of the Company or of the ultimate
parent entity of the Company, such event will not be considered a Change in
Control; or

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board who were serving prior to the date of the
appointment or election; or

(iii) A sale, exchange, or other disposition of all or substantially all of the
Company’s assets based on the fair market value of the Company’s assets. For
purposes of this subsection (iii), fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
in good faith by the Board without regard to any liabilities associated with
such assets.

Notwithstanding the foregoing under this section, a transaction will not be
deemed a Change in Control unless the transaction qualifies as a change in
control event within the meaning of Section 409A. Further and for the avoidance
of doubt, a transaction will not constitute a Change in Control if: (x) its sole
purpose is to change the jurisdiction of the Company’s incorporation, or (y) its
sole purpose is to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction.

 

-8-



--------------------------------------------------------------------------------

(c) Change of Control Period. “Change of Control Period” means the period
beginning on the date three (3) months prior to the first Change of Control to
occur following the Effective Date and ending on the date that is twelve
(12) months following such Change of Control.

(d) Code. “Code” means the Internal Revenue Code of 1986, as amended.

(e) Deferred Payment. “Deferred Payment” means any severance pay or benefits to
be paid or provided to Executive (or Executive’s estate or beneficiaries)
pursuant to this Agreement and any other severance payments or separation
benefits, that in each case, when considered together, are considered deferred
compensation under Section 409A.

(f) Disability. “Disability” means that the Board determines that Executive is
unable to perform the essential functions of Executive’s duties, even with
reasonable accommodation, for a period of more than 90 consecutive days or more
than 75% of the business days in any 180 day period due to mental or physical
illness or incapacity.

(g) Good Reason. “Good Reason” means Executive’s resignation within thirty
(30) days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Executive’s
express written consent: (i) a material adverse change in Executive’s position
of employment causing such position to be of materially less stature or of
materially less responsibility; (ii) a reduction of more than ten percent (10%)
of Executive’s base compensation unless in connection with similar decreases of
other similarly situated employees of the Company; or (iii) Executive refuses to
relocate to a facility or location more than sixty (60) miles from such
Executive’s principal work site. Executive’s resignation will not be deemed to
be for Good Reason unless Executive has first provided the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within ninety (90) days of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of not less than thirty (30) days following
the date the Company receives such notice, and such condition has not been cured
during such period.

(h) Section 409A. “Section 409A” means Section 409A of the Code and any final
regulations and guidance thereunder and any applicable state law equivalent, as
each may be amended or promulgated from time to time.

(i) Section 409A Limit. “Section 409A Limit” will mean two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which Executive’s separation from service
occurred.

 

-9-



--------------------------------------------------------------------------------

10. Reaffirmation. Executive agrees and acknowledge that fulfillment of the
obligations contained in Executive’s Proprietary Information and Inventions
Agreement (the “PIIA”) are necessary to protect the Company’s Intellectual
Property Rights (as defined in the PIIA) and to preserve the Company’s value and
goodwill. Executive further acknowledges the time, geographic and scope
limitations of the obligations not to compete and not to interfere under the
PIIA are reasonable, especially in light of the Company’s desire to protect its
Proprietary Information, and that Executive will not be precluded from gainful
employment if Executive is obligated not to compete or interfere with the
Company pursuant to the terms of the PIIA.

11. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

12. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Savara Inc.

Attn: Chair of the Compensation Committee of the Board of Directors

6836 Bee Cave Road, Building 3, Suite 200

Austin, TX 78746

If to Executive:

at the last residential address known by the Company.

13. Severability. If, but only to the extent that, any provision of this
Agreement is declared or found to be illegal, unenforceable, or void, so that
both the Company and the Executive would be relieved of all obligations arising
under such provision, it is the agreement of the Company and the Executive that
this Agreement shall be deemed amended by modifying such provision to the extent
necessary to make it legal and enforceable while preserving its intent. If such
amendment is not possible, another provision that is legal and enforceable and
achieves the same objective shall be substituted therefore. If the remainder of
this Agreement is not affected by such declaration or finding and is capable of
substantial performance by both the Company and the Executive, then remainder
shall be enforced to the extent permitted by law.

 

-10-



--------------------------------------------------------------------------------

14. Integration. This Agreement and the PIIA represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. This Agreement
may be modified only by agreement of the parties by a written instrument
executed by the parties that is designated as an amendment to this Agreement.

15. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

16. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

17. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

18. Governing Law. This Agreement will be governed by the laws of the State of
Texas (with the exception of its conflict of laws provisions).

19. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

21. Mediation. Both parties agree to in good faith attempt to resolve any
dispute that may arise under this Agreement or relating to the Executive’s
employment with the Company by discussions between the parties. If such dispute
is not resolved by the parties within forty-five (45) days of the date the
dispute is first presented in writing to the other side, either party may submit
such dispute(s) for mediation. The term “mediation” refers to a forum in which
an impartial person or persons (the “Mediator”, whether one or more) facilitates
communication between parties to promote reconciliation, settlement, or
understanding among them. Both parties agree to attempt in good faith to resolve
such dispute through mediation. The parties shall mutually select a licensed
attorney with mediation experience to mediate their dispute. The mediation shall
take place in Austin, Travis County, Texas unless otherwise agreed by the
parties. The cost of mediation shall be shared equally by the parties to the
mediation.

[Remainder of Page Intentionally Left Blank]

 

-11-



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY:     SAVARA INC.    

/s/ David Lowrance

    Date: September 11, 2020 Name: David Lowrance     Title: Chief Financial
Officer    

 

EXECUTIVE:    

/s/ Matthew Pauls

    Date: September 11, 2020 Matthew Pauls    

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
__________ (“Employee”) and Savara Inc. (the “Company”) (collectively referred
to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee signed an Executive Employment Agreement with the Company on
September ___, 2020 (the “Employment Agreement”);

WHEREAS, Employee signed a Proprietary Information and Inventions Assignment
Agreement with the Company (the “Confidentiality Agreement”);

WHEREAS, the Company terminated Employee’s employment with the Company effective
[___________] (the “Termination Date”); and

[OR]

WHEREAS, Employee voluntarily resigned from employment with the Company
effective [Date] the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1. Consideration. In consideration of Employee’s execution of this Agreement and
Employee’s fulfillment of all of its terms and conditions, the Company agrees to
pay Executive the amounts set forth in Section ___of the Employment Agreement.
Employee acknowledges that without this Agreement, he is otherwise not entitled
to the consideration listed in this paragraph 1.

2. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.

 

-1-



--------------------------------------------------------------------------------

3. Benefits. [Except as otherwise provided herein,] Employee’s participation in
all benefits and incidents of employment, including, but not limited to, vesting
in stock options, and the accrual of bonuses, vacation, and paid time off,
ceased as of the [Termination Date/Separation Date]

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the Texas Occupational Safety Act;
the Texas Payday Act; Texas Workers’ Compensation Act; and Chapter 21 of the
Texas Labor Code (also known as the Texas Commission on Human Rights Act);

 

-2-



--------------------------------------------------------------------------------

(e) any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below). This release
does not extend to any right Employee may have to unemployment compensation
benefits or workers’ compensation benefits. Employee represents that Employee
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section.

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period. (<< to be modified in
accordance with the ADEA, the Older Workers’ Benefit Protection Act, and other
applicable law, as necessary and appropriate, including if the separation is
part of a group separation requiring additional consideration periods and
disclosures >>)

6. Unknown Claims. Employee acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the releasee. Employee, being
aware of said principle, agrees to expressly waive any rights he may have to
that effect, as well as under any other statute or common law principles of
similar effect.

 

-3-



--------------------------------------------------------------------------------

7. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.

9. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s attorney(s), and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that he will
not publicize, directly or indirectly, any Separation Information.

10. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Employment
Agreement and the Confidentiality Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, and the restrictive covenants
contained therein. Employee’s signature below constitutes his certification
under penalty of perjury that he has returned all documents and other items
provided to Employee by the Company, developed or obtained by Employee in
connection with his employment with the Company, or otherwise belonging to the
Company.

11. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

 

-4-



--------------------------------------------------------------------------------

12. Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.

13. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, [unless such breach constitutes a legal action by Employee
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA,] or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Employee under this Agreement and to
obtain damages, [except as provided by law].

14. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

15. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

16. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN TRAVIS COUNTY, TEXAS BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH TEXAS LAW, INCLUDING THE TEXAS
RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND
PROCEDURAL TEXAS LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE PRECEDENCE. THE DECISION OF
THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER

 

-5-



--------------------------------------------------------------------------------

PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY
COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR
DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

17. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.

18. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

19. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

20. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

21. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

-6-



--------------------------------------------------------------------------------

22. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the surviving portions of the Employment Agreement, except as
modified herein, and the Confidentiality Agreement.

23. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Financial Officer following approval by the
Company’s Board of Directors.

24. Governing Law. This Agreement shall be governed by the laws of the State of
Texas, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of Texas.

25. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days. Each Party has seven
(7) days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Employee signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”). Employee understands that this
Agreement shall be null and void if not executed by Employee within the
twenty-one (21) day period set forth under paragraph 5 above.

26. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

27. Protected Activity Not Prohibited. Employee understands that nothing in this
Agreement shall in any way limit or prohibit Employee from engaging for a lawful
purpose in any Protected Activity. For purposes of this Agreement, “Protected
Activity” shall mean filing a charge or complaint, or otherwise communicating,
cooperating, or participating with, any state, federal, or other governmental
agency, including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, and the National Labor Relations Board. Notwithstanding
any restrictions set forth in this Agreement, Employee understands that he is
not required to obtain authorization from the Company prior to disclosing
information to, or communicating with, such agencies, nor is Employee obligated
to advise the Company as to any such disclosures or communications.
Notwithstanding, in making any such disclosures or communications, Employee
agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Company confidential or
proprietary information under the Confidentiality Agreement and/or Employment
Agreement to any parties other than the relevant government agencies. Employee
further understands that “Protected Activity” does not include his disclosure of
any Company attorney-client privileged communications, and that any such
disclosure without the Company’s written consent shall constitute a material
breach of this Agreement. In addition, pursuant to the Defend Trade Secrets Act
of 2016, Employee is notified that an individual will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (i) is made in confidence to a federal, state, or local
government official (directly or indirectly) or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) is
made in a complaint or other document filed in a lawsuit or other

 

-7-



--------------------------------------------------------------------------------

proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.

28. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

(a) he has read this Agreement;

(b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

(c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

(d) he is fully aware of the legal and binding effect of this Agreement.

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

-8-



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    [EMPLOYEE NAME], an individual Dated:    

 

    [Employee Name]     SAVARA INC. Dated:     By  

         

    [Officer Name]     [Officer Title]